UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6657


WILLIE JOHNSON,

                   Plaintiff - Appellant,

            v.

BRYAN P. STIRLING, SCDC Director of South Carolina Department of
Corrections; WEST PRICE; SERGEANT A. HUDSON; SERGEANT STORY;
SERGEANT WRIGHT,

                   Defendants - Appellees.



                                     No. 19-7791


WILLIE JOHNSON,

                   Plaintiff - Appellant,

            v.

BRYAN P. STIRLING, SCDC Director of South Carolina Department of
Corrections; WEST PRICE; EMILY A. FARR; ELIZABETH SIMMONS; DR.
STACY SMITH; DR. RICK TOOMEY, Director of DHEC,

                   Defendants - Appellees.



Appeals from the United States District Court for the District of South Carolina, at
Beaufort. Richard Mark Gergel, District Judge. (9:18-cv-03028-RMG-BM)
Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Johnson, Appellant Pro Se. William Henry Davidson, II, Kenneth Paul
Woodington, DAVIDSON, WREN & DEMASTERS, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Willie Johnson appeals the district court’s orders accepting the recommendations of

the magistrate judge and denying relief on Johnson’s 42 U.S.C. § 1983 complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Johnson v. Stirling, No. 9:18-cv-03028-RMG-BM

(D.S.C. Oct. 21, 2019 & Apr. 2, 2021). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           3